Citation Nr: 0311466	
Decision Date: 06/04/03    Archive Date: 06/10/03

DOCKET NO.  02-01 954A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Healthcare Network in 
Canandaigua, New York


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) payment or 
reimbursement for the cost of unauthorized private 
hospitalization at the Samaritan Hospital beginning on 
December 20, 2001.


ATTORNEY FOR THE BOARD

C. Dillon, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1943 to 
December 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 determination of the 
Canandaigua, New York, Department of Veterans Affairs (VA) 
Healthcare Network, denying VA payment or reimbursement of 
the cost of unauthorized private hospitalization at the 
Samaritan Hospital on December 20, 2001.  Review of the 
record does not conclusively reveal the date of discharge for 
the treatment at issue.  The issue is therefore characterized 
as stated on the title page.     


FINDINGS OF FACT

1.  The veteran's only service-connected disability is a 
residual injury to the right little finger with resultant 
malfunction of the right hand, evaluated as 30 percent 
disabling.

2.  On December 20, 2001, the veteran was hospitalized for an 
unspecified duration at the Samaritan Hospital for anemia and 
dehydration.

3.  There was no VA authorization for the private medical 
services provided beginning on December 20, 2001.

4.  There is no competent evidence that the anemia and 
dehydration for which the veteran received private medical 
treatment beginning December 20, 2001, was associated with 
and held to be aggravating his service-connected disability.

5.  At the time he received care from Samaritan Hospital in 
December 2001, the veteran was not totally disabled due to a 
permanent service-connected disability; nor was he 
participating in a VA vocational rehabilitation program.

6.  The veteran had coverage under the Social Security 
Administration's Medicare program for payment or 
reimbursement, in whole or in part, for the private medical 
services provided beginning December 20, 2001.


CONCLUSION OF LAW

VA reimbursement or payment for the cost of private medical 
care performed beginning on December 20, 2001, is denied.  38 
U.S.C.A. §§ 1725, 1728 (West 2002); 38 C.F.R. §§ 17.120, 
17.1002 (2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record shows the veteran filed a claim seeking payment or 
reimbursement for an unauthorized non-VA hospitalization at 
the Samaritan Hospital on December 20, 2001.  By letter dated 
January 2, 2002, the Network Authorization Office in 
Canandaigua denied the claim.

38 U.S.C.A. § 1728 provides that to the extent allowable, 
payment or reimbursement of the expenses of care, not 
previously authorized, in a private or public (or Federal) 
hospital not operated by the VA, or of any medical services 
not previously authorized including transportation (except 
prosthetic appliances, similar devices, and repairs) may be 
paid on the basis of a claim timely filed, under the 
following circumstances: 

(a)	For veterans with service-connected disabilities.  
Care or services not previously authorized were rendered 
to a veteran in need of such care or services:

(1)	For an adjudicated service-connected 
disability; 
(2)	For nonservice-connected disabilities 
associated with and held to be aggravating an 
adjudicated service-connected disability; 
(3)	For any disability of a veteran who has a 
total disability permanent in nature resulting 
from a service-connected disability (does not 
apply outside of the States, Territories, and 
possessions of the United States, the District of 
Columbia, and the Commonwealth of Puerto Rico);
(4)	For any illness, injury or dental condition in 
the case of a veteran who is participating in a 
rehabilitation program under 38 U.S.C. chapter 31 
and who is medically determined to be in need of 
hospital care or medical services for any of the 
reasons enumerated in 38 C.F.R. § 17.47(i); and

(b)	In a medical emergency.  Care and services not 
previously authorized were rendered in a medical 
emergency of such nature that delay would have been 
hazardous to life or health, and

(c)	When Federal facilities are unavailable.  VA or 
other Federal facilities were not feasibly available, 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have 
been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.

38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 (2002).

The case review sheet of record, dated December 21, 2001, 
indicates the diagnoses at Samaritan Hospital were anemia and 
dehydration.  In his March 2002 VA Form 9, Appeal to Board of 
Veterans' Appeals, the veteran mentioned treatment for a 
stroke.  In any event, the evidentiary record does not show 
that his service-connected finger, or, for that matter, any 
orthopedic disability, was treated.  See 38 C.F.R. 
§ 17.120(a)(1).  Also, it is neither shown nor alleged that 
the private medical treatment he received was associated with 
and held to be aggravating his service-connected right finger 
disability.  See 38 C.F.R. § 17.120(a)(2).  The veteran was 
not receiving a total disability rating for his service-
connected disability at the time of the hospitalization; his 
right little finger disability is evaluated as 30 percent 
disabling.  See 38 C.F.R. § 17.120(a)(3).  Lastly, it is 
neither shown nor alleged that the veteran is a participant 
in a vocational rehabilitation program.  See 38 C.F.R. 
§ 17.120(a)(4).

Although the veteran has suggested that the hospitalization 
was for a medical emergency and that it was not feasible to 
have gone to a Federal facility, the criteria under 38 C.F.R. 
§ 17.120(a) have not been meet.  Therefore, the private 
medical care at issue does not meet the requirements for 
payment or reimbursement under 38 U.S.C.A. § 1728 since at 
least one of the criteria has not been met.  See Malone v. 
Gober, 10 Vet. App. 539, 542 (1997) (VA payment or 
reimbursement under 38 U.S.C.A. § 1728 and 38 C.F.R. § 17.120 
is only available if all three criteria under that statute 
and regulation are satisfied.) 

The veteran's contentions are legal and not evidentiary in 
nature. "[W]here the law and not the evidence is dispositive, 
the claim should be denied or the appeal to the BVA 
terminated because of the absence of legal merit or the lack 
of entitlement under the law."  See Sabonis v Brown, 6 Vet. 
App. 426, 430 (1994).  For these reasons, the Board finds 
that the veteran's claim is without legal merit.

In considering every possible theory of entitlement,  see 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991), the 
Board has also considered whether reimbursement is warranted 
for emergency treatment.  The Board thus turns to the 
question of whether reimbursement is authorized under 
38 U.S.C.A. § 1725.  Although the RO did not provide notice 
or cite 38 U.S.C.A. § 1725 as a basis for denying the 
veteran's claim, he is not prejudiced by the Board's 
application of this law in the first instance because the law 
is dispositive.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993); Meyer v. Brown, 9 Vet. App. 425, 432 (1996).    

38 U.S.C.A. § 1725 provides that payment or reimbursement of 
the expenses of emergency care, not previously authorized, in 
a private or public (or Federal) hospital not operated by the 
VA is available under certain limited circumstances. One of 
the requirements is that a veteran does not have coverage 
under a health-care contract for payment or reimbursement, in 
whole or in part, for the emergency treatment.  38 U.S.C.A. § 
1725 (West 2002); 38 C.F.R. § 17.1002 (2002); 68 Fed.Reg. 
3401-3404 (January 24, 2003).  The definition of a health-
care contract includes the insurance program established by 
section 1811 of the Social Security Act.  38 U.S.C.A. 
§ 1725(f)(2)(B).  Medicare Part A, which provides partial 
payment or reimbursement for hospitalization costs, was 
created pursuant to section 1811 of the Social Security Act.  
See 42 U.S.C.A. § 1395c (West 2002).

In the veteran's notice of disagreement, dated March 1, 2002, 
he contended that payment should be authorized for his 
treatment at the Samaritan Hospital because he and his spouse 
are on a fixed Social Security income, the Syracuse VA 
hospital was almost two hours away, Telcare sent him there, 
and he has a case on appeal with the Board.

In his VA Form 9, the veteran wrote:

"VA owes me $792 that I must pay and don't have.  
My Part B + A Medicare paid most of the $13,000 
bill for my stroke.  There is a balance of $792.  
I feel VA has this responsibility.  Samaritan 
wants their money.  Telcare told my family to 
take me there."

Thus, the veteran has acknowledged in writing that Medicare 
covered, in part, the medical expenses associated with his 
December 20, 2001, treatment at the Samaritan Hospital, and 
the amount he is currently seeking recovery from VA is the 
unpaid balance not covered by Medicare.  Irrespective of the 
arguments advanced in the March 2002 notice of disagreement, 
the veteran's statements in his substantive appeal clearly 
establish coverage under a health-care contract for payment 
or reimbursement, in whole or in part, for emergency 
treatment, and this fact is dispositive of this issue, in 
light of the relevant law and regulation barring recovery in 
such a circumstance.  See Sabonis v Brown, 6 Vet. App. 426, 
430 (1994).

Finally, in the veteran's notice of disagreement, he 
mentioned a new law regarding the "duty to assist."  In 
November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. Cir. 
2002) (holding that only section 4 of the VCAA, amending 
38 U.S.C. § 5107, was intended to have retroactive effect).  
The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  These regulations, likewise, apply to any claim for 
benefits received by VA on or after November 9, 2000, as well 
as to any claim filed before that date but not decided by the 
VA as of that date.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

However, VA has no duty to assist a claimant if there is no 
reasonable possibility that VA assistance would help 
substantiate the claim.  38 U.S.C.A. § 5103A(a)(2) (West 
2002); see also 38 C.F.R. § 3.159(d)(1) and (3).  In this 
case, the essential facts are not in dispute; the case rests 
on the interpretation and application of the relevant law.  
The VCAA does not affect matters on appeal when the issue is 
limited to statutory interpretation.  See Mason v. Principi, 
16 Vet. App. 129 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001).  Therefore, there is no prejudice to the veteran 
by the Board deciding the case at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In any event, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The veteran 
was notified of the criteria for payment/reimbursement of 
unauthorized medical expenses and the reasons that his claim 
was denied by means of the discussions in a January 2002 
letter from the VAMC, March 2002 statement of the case (SOC), 
as well as in the April 2002 supplemental statement of the 
case (SSOC).  He has been informed, therefore, of the type of 
information and evidence necessary to substantiate his claim.  
In January 2002, the VAMC informed the veteran that he had 
the responsibility to produce evidence in support of his 
claim.  He was informed that if he had any evidence that he 
thought would warrant reconsideration of his claim, he should 
submit it to the VAMC.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

As for the duty to assist, the record contains the results of 
medical staff review of the claim through April 2002, at 
which time the most recent SSOC was issued.  There is no 
indication of any relevant records that the RO failed to 
obtain.  The veteran does not contend that he was treated for 
a service-connected disability or a nonservice-connected 
disability associated with and held to be aggravating his 
service-connected disability at Samaritan Hospital.  Rather, 
he has asked for reimbursement primarily because he cannot 
afford to pay the bill for Samaritan Hospital, because 
Telcare sent him there, and because the VA hospital was 
almost two hours away.  Accordingly, additional development 
is unnecessary.  


ORDER

Payment or reimbursement of the costs of unauthorized private 
medical services provided beginning December 20, 2001, is 
denied.



	                        
____________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

